DETAILED ACTION 
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, have being considered by the examiner.


Claim Objections
Claims 2, 5-6, 8, 12, and 15 are objected to because of the following informalities:
In Claim 2, Line 3, the term “wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element if the measurement of acceleration is determined to be less than or equal to an acceleration threshold value” should be changed to, “wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element wherein the measurement of acceleration is determined to be less than or equal to an acceleration threshold value” in order for the subject matter to be properly claimed since applicant`s disclosure in the specification dated 11/24/2020 is silent to an alternative. The office understands that there is no alternative unless the alternative state is that the measurement of acceleration is determined to be greater than an acceleration threshold value. 
In Claim 5, Line 3, the term “wherein the detection threshold value is determined on the basis of the measurement of acceleration, and/or wherein the measurement indicative of separation is adjusted based on the measurement of acceleration” should be changed to, “at least one of wherein the detection threshold value is determined on the basis of the measurement of acceleration, andin order to be more simply stated. 
In Claims 6, 8, Line 3, 2, the term “the displacement sensor output signal” should be changed to, “the displacement sensor element output signal.” Applicant is advised to use consistent terminology in order to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite. 
In Claim 12, Line 2, the term “the acceleration sensor is mechanically” should be changed to, “the acceleration sensor element is mechanically.” Applicant is advised to use consistent terminology in order to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite.
In Claim 15, Line 3, the term “the method comprising;” should be changed to, “the method comprising:” Applicant is advised to use consistent terminology in order to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, indefinite. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, 6, 8, and 13, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):
Claims 1, 6, 8; recites the limitation, “a displacement sensor element arranged to sense”….[Line 2, 3].
Claims 1; recites the limitation, “an acceleration sensor element configured to sense”….[Line 4].
Claims 1; recites the limitation, “displacement measurement circuitry configured to make”….[Line 6].
Claims 1; recites the limitation, “acceleration measurement circuitry configured to make”….[Line 8].
Claims 13; recites the limitation, “a touch sensor element configured to sense”….[Line 2].

Such claim limitation(s) is/are:
(i) “displacement sensor element”….” have a structure associated with it.
(ii) “acceleration sensor element”….” have a structure associated with it.
(iii) “displacement measurement circuitry”….” have a structure associated with it.
(iv) “acceleration measurement circuitry”….” have a structure associated with it.
(v) “touch sensor element”….” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-4, and 9-11 recites limitations that use words like “means” (or “step”) or similar terms with functional language and do invoke 35 U.S.C. 112(f):
Claim 1-4, and 9-11; recites the limitation, “processing element configured to…...” [Line 10, 1-2, 2-4].
Claim 10; recites the limitation, “…..output by the processing element …...” [Line 3,].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-4, and 9-11 shows:
(i) “processing element” (Fig. 1, #4. Page [18], Lines 30-35, and Page [19], Lines [1-2]-a processing element is described as the displacement element capacitance measurement circuitry 4A, touch element capacitance measurement circuitry 4B, acceleration measurement circuitry 4C, and processing circuitry 4D are schematically shown in Figure 1 as separate elements for ease of representation, it will be appreciated that the functionality of these components can be provided in various different ways, for example using a single suitably programmed general purpose computer, or field programmable gate array, or suitably configured application-specific integrated circuit(s) / circuitry or using a plurality of discrete circuitry / processing elements for providing different elements of the desired functionality. Fig. 1, illustrates the general purpose computer/controller as a black box. (wherein the processing elements have sufficient structure associated with it a general purpose computer #4/ controller.).).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 3, 9-10, and 14-15, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CHAWDA et al. (US 20170153737 A1), hereinafter referenced as CHAWDA.

Regarding claim 1, CHAWDA teaches a sensing apparatus (Fig. 1A-C and Fig. 5, #500 called a computing system. Paragraph [0034 and 0055]) comprising: a displacement sensor element (Fig. 2A-B, #204 called a touch screen. Paragraph [0037]) arranged to sense a separation between a first element (Fig. 2A-B, #206A called a flex layer. Paragraph [0037-0038]) and a second element (Fig. 2A-B, #202 called a cover glass. Paragraph [0037-0038]) movably mounted with respect to the first element (Fig. 2A-B. Paragraph [0037]-CHAWDA discloses touch screen 204 can include cover glass 202, which can be the surface of the touch screen on which a user touches the touch screen (e.g., with a finger, stylus, or other object). Touch screen 204 can also include flex layer 206, which can be a flexible material anchored to cover glass 202 at anchors 208. Anchors 208 can affix the edges of flex layer 206 to cover glass 202, such that the edges of the flex layer can be substantially stationary, but the remaining portions of the flex layer can be substantially free to move toward and away from the cover glass. Further in paragraph [0038]-CHAWDA discloses Cover glass 202 can include or be coupled to a plurality of cover glass electrodes 210a-210f (referred to collectively as cover glass electrodes 210). Similarly, flex layer 206 can include or be coupled to a plurality of flex layer electrodes 212a-212f (referred to collectively as flex layer electrodes 212) that can correspond to cover glass electrodes 210. Further in paragraph [0039]-CHAWDA discloses touch screen 204 and/or the device in which the touch screen is integrated can be configured to detect changes in capacitance between corresponding pairs of cover glass electrodes 210 and flex layer electrodes 212. These changes in capacitance can be mapped to corresponding changes in distance (or gaps) between cover glass electrodes 210 and flex layer electrodes 212 and/or corresponding force values (e.g., newtons) of a touch on cover glass 202. In some examples, a table stored in memory, for example, can include a mapping of capacitance measurements to gap values.); an acceleration sensor element configured to sense an acceleration associated with the first element (Fig. 2 and Fig. 5. Paragraph [0057]-CHAWDA discloses force controller 514 can receive accelerometer data from an internal or external accelerometer (not shown) (Wherein the acceleration sensor element is external accelerometer.).); displacement measurement circuitry (Fig. 5, #514 called a force controller. Paragraph [0057]) configured to make a measurement indicative of separation on the basis of the sensed separation (Fig. 5. Paragraph [0040]-CHAWDA discloses Fig. 2B illustrates finger 214 touching cover glass 202 at location 216 with sufficient force to deflect the cover glass according to examples of the disclosure. As a result of the deflection of cover glass 202 around location 216, cover glass electrodes 210d, 210e and 210f can be deflected towards flex layer 206 along the z-axis to varying degrees, and thus the distances (or gaps) between cover glass electrodes 210d, 210e and 210f and corresponding flex layer electrodes 212d, 212e and 212f can be reduced to varying degrees. Further in paragraph [0057]-CHAWDA discloses the one or more processors can include a touch processor in touch controller 512, a force processor in force controller 514 and a host processor 516. Force controller 514 can implement force sensing operations, for example, by controlling force sensor circuitry 510 (e.g., stimulating one or more electrodes of the force sensor circuitry 510) and receiving force sensing data (e.g., mutual capacitance information) from the force sensor circuitry 510 (e.g., from one or more electrodes mounted on a flex circuit.); acceleration measurement circuitry configured to make a measurement of acceleration on the basis of the sensed acceleration (Fig. 5-6. Paragraph [0072]-CHAWDA discloses at 624, the accelerometer data detected at 622 can be utilized by a dynamic inertial model to determine estimated force sensor gaps at 626. In particular, the dynamic inertial model can be a model that, given the acceleration under which the device (and thus the touch screen, and in particular, the flex layer) is operating, estimates the resulting positions of the flex layer electrodes in the touch screen. Further in paragraph [0057]-CHAWDA discloses force controller 514 can receive accelerometer data from an internal or external accelerometer (not shown).); and a processing element (Fig. 5, #514 called a force controller. Paragraph [0057]) configured to output a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation (Fig. 5. Paragraph [0057]-CHAWDA discloses the one or more processors can include a touch processor in touch controller 512, a force processor in force controller 514 and a host processor 516. Force controller 514 can implement force sensing operations, for example, by controlling force sensor circuitry 510 (e.g., stimulating one or more electrodes of the force sensor circuitry 510) and receiving force sensing data (e.g., mutual capacitance information) from the force sensor circuitry 510 (e.g., from one or more electrodes mounted on a flex circuit. Further in paragraph [0040]-CHAWDA discloses Fig. 2B illustrates finger 214 touching cover glass 202 at location 216 with sufficient force to deflect the cover glass according to examples of the disclosure. As a result of the deflection of cover glass 202 around location 216, cover glass electrodes 210d, 210e and 210f can be deflected towards flex layer 206 along the z-axis to varying degrees, and thus the distances (or gaps) between cover glass electrodes 210d, 210e and 210f and corresponding flex layer electrodes 212d, 212e and 212f can be reduced to varying degrees.) and the measurement of acceleration (Fig. 5-6. Paragraph [0057]-CHAWDA disclose force controller 514 can receive accelerometer data from an internal or external accelerometer (not shown). In some examples, the force controller 514 can implement the force sensing and/or motion determination processes of the disclosure.).  


Regarding claim 3, CHAWDA teaches the sensing apparatus of claim 1, CHAWDA further teaches wherein the processing element is configured to compare the measurement indicative of separation to a detection threshold value (Fig. 6A-D. Paragraph [0076]-CHAWDA discloses the coefficient learning algorithm at 642 can iteratively modify one or more of coefficients α.sub.0, α.sub.1, α.sub.2, β.sub.1 and β.sub.2 of the dynamic inertial model until the estimated gaps determined by the dynamic inertial model are within a predetermined threshold amount of the measured gaps.) and, to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the comparison (Fig. 6A-D. Paragraph [0077]-CHAWDA discloses  the triggering metric can be an error metric that reflects the amount by which the estimated gaps between the cover glass electrodes and the flex layer electrodes deviate from the actual gaps (or measured gaps) between the electrodes. FIG. 6D illustrates an exemplary process 660 for determining estimated gaps using a dynamic inertial model with coefficient learning and error metric tracking according to examples of the disclosure. Process 660 can be the same as process 640 in FIG. 6C, except that process 660 can include an additional error metric tracking step 646. Coefficient learning at 642 can be triggered only when a no-touch condition is determined at 644, and the error metric determined at 646 reflects sufficient inaccuracy in the dynamic inertial model.).  

Regarding claim 9, CHAWDA teaches the sensing apparatus of claim 1, CHAWDA further teaches wherein the processing element (Fig. 5, #514 called a force controller. Paragraph [0057]) is further configured to indicate there is no longer determined to be a displacement of the second element relative to the first element (Fig. 6A-D. Paragraph [0077]-CHAWDA discloses the triggering metric can be an error metric that reflects the amount by which the estimated gaps between the cover glass electrodes and the flex layer electrodes deviate from the actual gaps (or measured gaps) between the electrodes. FIG. 6D illustrates an exemplary process 660 for determining estimated gaps using a dynamic inertial model with coefficient learning and error metric tracking according to examples of the disclosure. Process 660 can be the same as process 640 in FIG. 6C, except that process 660 can include an additional error metric tracking step 646. Coefficient learning at 642 can be triggered only when a no-touch condition is determined at 644 (Wherein when there is a no touch there is no longer determined to be a displacement of the second element relative to the first element.), and the error metric determined at 646 reflects sufficient inaccuracy in the dynamic inertial model.).   

Regarding claim 10, CHAWDA teaches the sensing apparatus of claim 1, CHAWDA further teaches wherein the signal to indicate there is determined to be a change in the separation of the second element (Fig. 2A-B, #202 called a cover glass. Paragraph [0037-0038]) relative to the first element (Fig. 2A-B, #206A called a flex layer. Paragraph [0037-0038]) output by the processing element (Fig. 5, #514 called a force controller. Paragraph [0057]) is indicative of the magnitude of separation between the first and second element (Fig. 5. Paragraph [0040]-CHAWDA discloses Fig. 2B illustrates finger 214 touching cover glass 202 at location 216 with sufficient force to deflect the cover glass according to examples of the disclosure. As a result of the deflection of cover glass 202 around location 216, cover glass electrodes 210d, 210e and 210f can be deflected towards flex layer 206 along the z-axis to varying degrees, and thus the distances (or gaps) between cover glass electrodes 210d, 210e and 210f and corresponding flex layer electrodes 212d, 212e and 212f can be reduced to varying degrees. Further in paragraph [0057]-CHAWDA discloses the one or more processors can include a touch processor in touch controller 512, a force processor in force controller 514 and a host processor 516. Force controller 514 can implement force sensing operations, for example, by controlling force sensor circuitry 510 (e.g., stimulating one or more electrodes of the force sensor circuitry 510) and receiving force sensing data (e.g., mutual capacitance information) from the force sensor circuitry 510 (e.g., from one or more electrodes mounted on a flex circuit.).   


Regarding claim 14, CHAWDA teaches an apparatus (Fig. 1A-C, #136 called a mobile telephone. Paragraph [0034-0035]) comprising the sensing apparatus of claim 1.  

Regarding claim 15, CHAWDA teaches a method for determining when displacement occurs in a sensing apparatus (Fig. 2A-B and Fig. 5. Paragraph [0039]-CHAWDA discloses touch screen 204 and/or the device in which the touch screen is integrated can be configured to detect changes in capacitance between corresponding pairs of cover glass electrodes 210 and flex layer electrodes 212. These changes in capacitance can be mapped to corresponding changes in distance (or gaps) between cover glass electrodes 210 and flex layer electrodes 212 and/or corresponding force values (e.g., newtons) of a touch on cover glass 202. Please also read paragraph [0055]) comprising a first element (Fig. 2A-B, #206A called a flex layer. Paragraph [0037-0038]) and a second element (Fig. 2A-B, #202 called a cover glass. Paragraph [0037-0038]) movably mounted with respect to the first element (Fig. 2A-B. Paragraph [0037]-CHAWDA discloses touch screen 204 can include cover glass 202, which can be the surface of the touch screen on which a user touches the touch screen (e.g., with a finger, stylus, or other object). Touch screen 204 can also include flex layer 206, which can be a flexible material anchored to cover glass 202 at anchors 208. Anchors 208 can affix the edges of flex layer 206 to cover glass 202, such that the edges of the flex layer can be substantially stationary, but the remaining portions of the flex layer can be substantially free to move toward and away from the cover glass.), the method comprising; sensing a separation between the first element and the second element (Fig. 2A-B and Fig. 5. Paragraph [0039]-CHAWDA discloses touch screen 204 and/or the device in which the touch screen is integrated can be configured to detect changes in capacitance between corresponding pairs of cover glass electrodes 210 and flex layer electrodes 212. These changes in capacitance can be mapped to corresponding changes in distance (or gaps) between cover glass electrodes 210 and flex layer electrodes 212 and/or corresponding force values (e.g., newtons) of a touch on cover glass 202. Further in paragraph [0040]-CHAWDA discloses Fig. 2B illustrates finger 214 touching cover glass 202 at location 216 with sufficient force to deflect the cover glass according to examples of the disclosure. As a result of the deflection of cover glass 202 around location 216, cover glass electrodes 210d, 210e and 210f can be deflected towards flex layer 206 along the z-axis to varying degrees, and thus the distances (or gaps) between cover glass electrodes 210d, 210e and 210f and corresponding flex layer electrodes 212d, 212e and 212f can be reduced to varying degrees. Touch screen 204 can detect the changes in capacitance between the above pairs of cover glass electrodes 210 and flex layer electrodes 212 to determine the location of the deflection of cover glass 202, an amount of deflection of the cover glass, and/or an amount of force applied by finger 214 at location 216.); making a measurement indicative of a separation on the basis of the sensed separation (Fig. 2A-B and Fig. 5. Paragraph [0040 and 0041]); sensing an acceleration of the sensing apparatus (Fig. 3A-C. Paragraph [0048]); making a measurement of an acceleration on the basis of the sensed acceleration (Fig. 5-6. Paragraph [0072]-CHAWDA discloses at 624, the accelerometer data detected at 622 can be utilized by a dynamic inertial model to determine estimated force sensor gaps at 626. In particular, the dynamic inertial model can be a model that, given the acceleration under which the device (and thus the touch screen, and in particular, the flex layer) is operating, estimates the resulting positions of the flex layer electrodes in the touch screen. Further in paragraph [0057]-CHAWDA discloses force controller 514 can receive accelerometer data from an internal or external accelerometer (not shown).); and outputting a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation (Fig. 5. Paragraph [0057]-CHAWDA discloses the one or more processors can include a touch processor in touch controller 512, a force processor in force controller 514 and a host processor 516. Force controller 514 can implement force sensing operations, for example, by controlling force sensor circuitry 510 (e.g., stimulating one or more electrodes of the force sensor circuitry 510) and receiving force sensing data (e.g., mutual capacitance information) from the force sensor circuitry 510 (e.g., from one or more electrodes mounted on a flex circuit. Further in paragraph [0040]-CHAWDA discloses Fig. 2B illustrates finger 214 touching cover glass 202 at location 216 with sufficient force to deflect the cover glass according to examples of the disclosure. As a result of the deflection of cover glass 202 around location 216, cover glass electrodes 210d, 210e and 210f can be deflected towards flex layer 206 along the z-axis to varying degrees, and thus the distances (or gaps) between cover glass electrodes 210d, 210e and 210f and corresponding flex layer electrodes 212d, 212e and 212f can be reduced to varying degrees.)  and the measurement of acceleration (Fig. 5-6. Paragraph [0057]-CHAWDA disclose force controller 514 can receive accelerometer data from an internal or external accelerometer (not shown). In some examples, the force controller 514 can implement the force sensing and/or motion determination processes of the disclosure.).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHAWDA et al. (US 20170153737 A1), hereinafter referenced as CHAWDA in view of Griffin et al. (US 20110248948 A1), hereinafter referenced as Griffin.

Regarding claim 4, CHAWDA teaches the sensing apparatus of claim 3, Although, CHAWDA teaches wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element. CHAWDA fail to explicitly teach wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element when the 3measurement indicative of separation is less than or equal to the detection threshold value.
However, Griffin explicitly teaches wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element when the 3measurement indicative of separation is less than or equal to the detection threshold value (Fig. 1-7. Paragraph [0032]-Griffin discloses a touch threshold is a value associated with a touch, such that when a value of a touch meets the touch threshold, a function is performed. A value meets a threshold when the value is at or beyond the threshold. A touch threshold value may be a value of a characteristic of a touch, for example, a force imparted by a touch on the touch-sensitive display, a displacement distance of at least a part of the touch-sensitive display 118, an area of contact of a touch, a time duration of a touch, and so forth, or any combination thereof. For example, when the touch threshold is a force value, that force threshold may reflect, for example, the force of a touch that actuates the actuator(s) 120 or a force measured or detected by a force sensor 122, which force may be interpreted by the processor 102 to meet the touch threshold.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of CHAWDA of having a sensing apparatus comprising: a displacement sensor element arranged to sense a separation between a first element and a second element movably mounted with respect to the first element; an acceleration sensor element configured to sense an acceleration associated with the first element; displacement measurement circuitry configured to make a measurement indicative of separation on the basis of the sensed separation; acceleration measurement circuitry configured to make a measurement of acceleration on the basis of the sensed acceleration; and a processing element configured to output a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation and the measurement of acceleration, with the teachings of Griffin of having wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element when the 3measurement indicative of separation is less than or equal to the detection threshold value. 
Wherein having CHAWDA`s a sensing system wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element when the 3measurement indicative of separation is less than or equal to the detection threshold value.
The motivation behind the modification would have been to obtain a touch sensing system that enhances miniaturization and input functionality with high accuracy and avoid inadvertent input, since both CHAWDA and Griffin touch sensing systems that senses touch pressure. Wherein CHAWDA touch sensing device provide deflections in the flex layer can be sensed to determine one or more characteristics of the motion and/or orientation of the electronic device and have the capabilities to detect acceleration, while Griffin wherein reduces the occurrence of inadvertent touches which may needlessly drain the battery of a portable electronic device and quickly find the touch location in faster typing on a virtual keyboard. Please see CHAWDA et al. (US 20170153737 A1), Paragraph [0005] and Griffin et al. (US 20110248948 A1), Paragraph [0061].


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over CHAWDA et al. (US 20170153737 A1), hereinafter referenced as CHAWDA in view of Kitada et al. (US 20150199061 A1), hereinafter referenced as Kitada.

Regarding claim 6, CHAWDA teaches the sensing apparatus of claim 1, CHAWDA fail to explicitly teach wherein the measurement indicative of separation is determined by calculating the difference between the displacement sensor output signal and a reference value.
However, Kitada explicitly teaches wherein the measurement indicative of separation is determined by calculating the difference between the displacement sensor output signal and a reference value (Fig. 1-2. Paragraph [0010]-Kitada discloses a piezoelectric sensor which outputs a push signal corresponding to a displacement amount obtained when an operation surface is pushed; a touch detecting sensor which detects a touch on the operation surface of the piezoelectric sensor, and outputs a touch detection signal; and a push amount calculating unit which integrates a difference between the push signal and a reference potential, and outputs a push amount detection signal based on an integration result. The push amount calculating unit of the push amount detecting sensor switches between processing of the integration and processing of resetting the reference potential according to a state change of the touch detection signal.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of CHAWDA of having a sensing apparatus comprising: a displacement sensor element arranged to sense a separation between a first element and a second element movably mounted with respect to the first element; an acceleration sensor element configured to sense an acceleration associated with the first element; displacement measurement circuitry configured to make a measurement indicative of separation on the basis of the sensed separation; acceleration measurement circuitry configured to make a measurement of acceleration on the basis of the sensed acceleration; and a processing element configured to output a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation and the measurement of acceleration, with the teachings of Kitada of having wherein the measurement indicative of separation is determined by calculating the difference between the displacement sensor output signal and a reference value. 
Wherein having CHAWDA`s a sensing system wherein the measurement indicative of separation is determined by calculating the difference between the displacement sensor output signal and a reference value.
The motivation behind the modification would have been to obtain a touch sensing system that enhances miniaturization and input functionality with high accuracy, since both CHAWDA and Kitada touch sensing systems that senses touch. Wherein CHAWDA touch sensing device provide deflections in the flex layer can be sensed to determine one or more characteristics of the motion and/or orientation of the electronic device and have the capabilities to detect acceleration, while Kitada wherein the measurement indicative of separation is determined by calculating the difference between the displacement sensor output signal and a reference value. Please see CHAWDA et al. (US 20170153737 A1), Paragraph [0005] and Kitada et al. (US 20150199061 A1), Paragraph [0023].

Regarding claim 7, CHAWDA in view of Kitada teaches the sensing apparatus of claim 6, CHAWDA further teaches wherein the reference value is an average value determined based on the separation between the first element and the second element over a predetermined time period (Fig. 7A-D. Paragraph [0092]-CHAWDA discloses The error metric for a grouping 776 of force sensors 774 can be determined in a manner similar to as described with reference to FIG. 7A and equation (13), except that the estimated gap and the measured gap in equation (13) can be replaced with an average estimated gap for all of the force sensors in the grouping, and an average measured gap for all of the force sensors in the grouping, respectively. In particular, the estimated gap for each force sensor 774 in the grouping 776 can be determined individually and then averaged, and the average estimated gap can be used in equation (13). Similarly, the measured gap for each force sensor 774 in the grouping 776 can be determined individually and then averaged, and the average measured gap can be used in equation (13). Once the error metric for the grouping 776 has been determined using the average estimated gap and the average measured gap in equation (13), that error metric can be compared to an error metric threshold for the grouping. In some examples, different groupings 776 can have different error metric thresholds, similar to as described above with respect to individual force sensors. In some examples, different groupings 776 can have the same error metric thresholds. Further in paragraph [0095]-CHAWDA discloses as described above, it can be beneficial to track the performance of the force sensing capabilities of the touch screens over time (Wherein the time is the predetermined time period) to determine if adjustments should be made to the force sensing capabilities to maintain accurate force sensing. Please also read paragraph [0079]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHAWDA et al. (US 20170153737 A1), hereinafter referenced as CHAWDA in view of MIYATA (US 20170090660 A1), hereinafter referenced as MIYATA.
 

Regarding claim 12, CHAWDA teaches the sensing apparatus of claims 1, Although CHAWDA teaches the acceleration sensor and the first element. CHAWDA fail to explicitly teach wherein the acceleration sensor is mechanically coupled to the first element. 
However, MIYATA explicitly teaches wherein the acceleration sensor (Fig. 1-2A, #20 called a acceleration sensor. Paragraph [0024]) is mechanically coupled to the first element (Fig. 1-2A, illustrates the acceleration sensor #20 is connected to the touch sensor #10. Paragraph [0039]-MIYATA discloses as illustrated in Fig. 2A, the acceleration sensor #20 is attached to a substrate #130 located under a panel surface #120 of the touch sensor #10. A structure is provided in which when pressing force accompanying a touch operation is applied to the panel surface #120, this pressing force is also applied to the substrate #130. Note that a configuration is also possible in which the acceleration sensor #20 is directly attached to the lower side of the panel surface #120 of the touch sensor #10.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of CHAWDA of having a sensing apparatus comprising: a displacement sensor element arranged to sense a separation between a first element and a second element movably mounted with respect to the first element; an acceleration sensor element configured to sense an acceleration associated with the first element; displacement measurement circuitry configured to make a measurement indicative of separation on the basis of the sensed separation; acceleration measurement circuitry configured to make a measurement of acceleration on the basis of the sensed acceleration; and a processing element configured to output a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation and the measurement of acceleration, with the teachings of MIYATA of having wherein the acceleration sensor is mechanically coupled to the first element. 
Wherein having CHAWDA`s a sensing system wherein the acceleration sensor is mechanically coupled to the first element.
The motivation behind the modification would have been to obtain a touch sensing system that enhances miniaturization and input functionality with high accuracy and sensitivity, since both CHAWDA and MIYATA touch sensing systems that senses touch and acceleration. Wherein CHAWDA touch sensing device provide deflections in the flex layer can be sensed to determine one or more characteristics of the motion and/or orientation of the electronic device and have the capabilities to detect acceleration, while MIYATA touch sensing systems improve accuracy and reliability. Please see CHAWDA et al. (US 20170153737 A1), Paragraph [0005] and MIYATA (US 20170090660 A1), Paragraph [0074].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHAWDA et al. (US 20170153737 A1), hereinafter referenced as CHAWDA in view of Roziere (US 20120188200 A1), hereinafter referenced as Roziere.

Regarding claim 13, CHAWDA teaches the sensing apparatus of claims 1, Although, CHAWDA further teaches wherein the second element (Fig. 2A-B, #202 called a cover glass. Paragraph [0037-0038]) comprises a touch sensor element (Fig. 2, #210a-f called a cover glass electrodes. Paragraph [0038]).
CHAWDA fail to explicitly teach comprises a touch sensor element configured to sense at least the presence of an object adjacent the second element.
However, Roziere explicitly teaches comprises a touch sensor element (Fig. 2, #2 called electrodes. Paragraph [0158]) configured to sense at least the presence of an object adjacent the second element (Fig. 2, #2 called electrodes. Paragraph [0158]-Roziere discloses in reference to Fig. 2, when an object #11 such as a hand or a finger approaches the device, there is created an electrical coupling with the capacitive electrodes #2. The electrodes #2 and their associated electronics #7, #9 measure the capacitance C established between them and this object #11, so as to deduce therefrom the distance #13 by the relationship: C= di-elect cons..sub.0.di-elect cons..sub.rS/D. Further paragraph [0160]-Roziere disclose the measurement of the distance D or capacitance C makes it possible to determine: Further in paragraph [0161] the distance from the object #11 when it approaches (FIG. 2a), Further in paragraph [0162] the physical contact between the object #11 and the detection surface #4, which corresponds to the case where the distance D is substantially equal to the thickness Dc of the dielectric material.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of CHAWDA of having a sensing apparatus comprising: a displacement sensor element arranged to sense a separation between a first element and a second element movably mounted with respect to the first element; an acceleration sensor element configured to sense an acceleration associated with the first element; displacement measurement circuitry configured to make a measurement indicative of separation on the basis of the sensed separation; acceleration measurement circuitry configured to make a measurement of acceleration on the basis of the sensed acceleration; and a processing element configured to output a signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement indicative of separation and the measurement of acceleration, with the teachings of Roziere of having wherein comprises a touch sensor element configured to sense at least the presence of an object adjacent the second element. 
Wherein having CHAWDA`s a sensing system wherein the second element comprises a touch sensor element configured to sense at least the presence of an object adjacent the second element.
The motivation behind the modification would have been to obtain a touch sensing system that enhances miniaturization and input functionality with high accuracy and sensitivity, since both CHAWDA and Roziere touch sensing systems that comprises of a flexible touch sensing device. Wherein CHAWDA touch sensing device provide deflections in the flex layer can be sensed to determine one or more characteristics of the motion and/or orientation of the electronic device and have the capabilities to detect acceleration, while Roziere touch sensing systems detects the proximity of an object and improve high accuracy measurements and great sensitivity.  Please see CHAWDA et al. (US 20170153737 A1), Paragraph [0005] and Roziere (US 20120188200 A1), Paragraph [0167].




Allowable Subject Matter
Claims 2, 5, 8, and 11, are therefrom objected to as being dependent upon rejected base claims, claim 1, 3, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior arts fail to explicitly teach, wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element if the measurement of acceleration is determined to be less than or equal to an acceleration threshold value, as claimed in claim 2.

Regarding claim 5, the prior arts fail to explicitly teach, wherein the detection threshold value is determined on the basis of the measurement of acceleration, and/or wherein the measurement indicative of separation is adjusted based on the measurement of acceleration, as claimed in claim 5.

Regarding claim 8, the prior arts fail to explicitly teach, wherein the reference value is set to the current value for the displacement sensor output signal when the measurement of acceleration is greater than or equal to the acceleration threshold value, as claimed in claim 8.

Regarding claim 11, the prior arts fail to explicitly teach, wherein the processing element is configured to offset the measurement of acceleration by a predetermined amount of time, and wherein the processing element is configured to output the signal to indicate there is determined to be a change in the separation of the second element relative to the first element on the basis of the measurement of separation and the offset measurement of acceleration, as claimed in claim 11.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Badaye et al. (US 20120086666 A1)- A method for detecting a magnitude of force applied to a capacitive sensor array may comprise receiving a plurality of capacitance measurements affected by a contact at a touch-sensing surface, and determining a magnitude of a force applied to the touch-sensing surface at a location of the contact based on the location of the contact and a capacitance measurement of the first plurality of capacitance measurements.......... Please see Fig. 1-3. Abstract.
(b)	Molne  (US 20100045612 A1)- A touch screen assembly for an electronic device such as a cell phone or PDA. The touch screen assembly generally comprises a floating lens suspended over the display and, optionally, the keypad to allow a degree of freedom. An underlying thin connecting layer such as a flex film is attached beneath the floating lens, and a plurality (for example, four) differentially-mounted pressure sensors are mounted beneath the floating lens and are electrically connected to the electronic device via the flex film..... ...... Fig. 1. Abstract.
(c)	YAMANO (US 20110057904 A1)- A sensor device is provided which includes a pressure-sensitive sensor which changes shape in response to pressing of an operation tool and which detects change in capacitance due to the change in shape, and a barrier which covers at least a part of the pressure-sensitive sensor and which prevents change in capacitance of the pressure-sensitive sensor due to capacitive coupling that occurs with approach between the pressure-sensitive sensor and the operation tool............. Fig. 1-3. Abstract.
(d)	Hanumanthaiah et al. (US 20130076375 A1)- A capacitance sense device can include a plurality of sense electrodes; a nonconductive structure comprising first regions formed over the sense electrodes and second regions formed between first regions that are less compressible than the first regions; a conductive touch surface formed over the nonconductive structure; and a capacitance sense circuit coupled to at least the sense electrodes.............. Fig. 1-3. Abstract.
(e)	Vandermeijden et al. (US 20130257784 A1)- The embodiments described herein provide devices and methods that facilitate improved sensor devices. In one embodiment, a capacitive input device is provided that includes a processing system, a plurality of sensing electrodes configured to sense objects in a sensing region, a conductor, and a shield layer comprising at least one shield electrode, where the at least one shield electrode is disposed between the plurality of sensing electrodes and the conductor............... Fig. 1-3. Abstract.
(e)	Sleeman et al. (US 20170219330 A1)- A displacement sensor comprising: a reference electrode; and a displacement element movably mounted relative to the reference electrode and comprising a substrate having first and second opposing surfaces with a first electrode arranged around a peripheral part of the first surface and a second electrode arranged around a peripheral part of the second surface, and wherein the reference electrode on the same side of the substrate as the second electrode and offset therefrom; and a controller element configured to measure a capacitance characteristic of the second electrode at different times and to determine whether there has been a displacement of the displacement element relative to the reference electrode based on whether there has been a change in the capacitance characteristic of the second electrode................ Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628